Citation Nr: 1533001	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-40 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for left lower extremity peripheral neuropathy as secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeal (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a March 2011 hearing before an Acting Veterans Law Judge who is no longer a member of the Board.  In April 2014, the Board afforded the Veteran the opportunity to appear at another hearing; the Veteran responded that he did not want another hearing.

In August 2014, the Board denied service connection for peripheral neuropathy (other than in the right foot which is already service-connected) finding that it was not shown in service and was not related to service.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court vacated the Board's decision and remanded the claim for further development pursuant to a Joint Motion for Partial Remand (Joint Motion) filed by representatives of the Veteran and VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum medical opinion.

In the Joint Motion, the parties specifically sought remand of the Board's August 2014 denial of service connection for left lower extremity peripheral neuropathy as secondary to a service-connected low back disability.  It was specified that the Veteran was not contesting the Board's denial of service connection on a direct basis, to include as due to herbicide exposure.
The parties agreed that the Board erred by failing to ensure compliance with its May 2012 remand directives pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  In the May 2012 remand, the Board instructed that a VA examiner address whether any peripheral neuropathy was caused or aggravated by the Veteran's service-connected low back condition, specifically degenerative disc disease (DDD) of the lumbar spine.  

The Veteran had a VA examination of his peripheral nerves in August 2012, conducted by a neurologist.  The examiner noted mild incomplete paralysis of the sciatic nerve in the left lower extremity.  The examiner opined that the Veteran's left leg neuropathy was not associated with the service-connected low back condition as there was no evidence of lumbar radiculopathy concerning the left lower extremity.  The Board considered this opinion along with other evidence that indicated the Veteran suffered from non-radicular low back pain and determined that secondary service connection was not warranted.

In accordance with the June 2015 Court Order, the Board will remand the claim to obtain an addendum opinion regarding whether left lower extremity peripheral neuropathy, as differentiated from radiculopathy, is caused by or aggravated by the Veteran's service-connected DDD of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1. Provide access to the Veteran's electronic claims file and this REMAND to the examiner who provided the August 2012 VA examination, or, if the August 2012 VA examiner is unavailable, to another suitably qualified VA examiner for an addendum opinion.

Based on a review of all evidence, the examiner should provide an opinion as  to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed left lower extremity peripheral neuropathy is caused by or aggravated by his service-connected degenerative disc disease of the lumbar spine.

As part of this consideration, the examiner is asked to provide an opinion specifically concerning peripheral neuropathy as opposed to radiculopathy due to his low back condition.

An opinion regarding both causation and aggravation must be rendered.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that left lower extremity peripheral neuropathy is aggravated by the service-connected low back disability, the examiner must determine a baseline level of severity of the peripheral neuropathy, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

